Exhibit 10.27(a)
 
AMENDMENT TO LOAN DOCUMENTS


This AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of the 31st day
of March, 2009, by and among FIRSTGOLD CORP., a Delaware corporation (the
“Borrower”), PLATINUM LONG TERM GROWTH, LLC, a Delaware limited liability
company (“Platinum”) and Lakewood Group LLC, a Delaware limited liability
company (“Lakewood” and, together with Platinum, the “Lenders”).


WHEREAS, the Lenders and the Borrower previously entered into a Note and Warrant
Purchase Agreement, dated as of August 7, 2008 (as previously amended or
otherwise modified, the “Purchase Agreement”), which provided for, among other
things, the issuance of certain senior secured promissory notes (the “Notes”) to
the Lenders and the extension of credit by the Lenders (the “Loans”) as set
forth therein;


WHEREAS, pursuant to the Purchase Agreement, the Borrower issued to Platinum
Notes in the aggregate principal amount of $9,600,000, consisting of the
$5,394,100 Senior Secured Promissory Note, dated as of August 7, 2008 (the
“Initial Platinum Note”), the $378,378.37 Senior Secured Promissory Note, dated
as of August 27, 2008 (the “August Platinum Note”), the $1,081,081.08 Senior
Secured Promissory Note, dated as of September 10, 2008 (the “September 10
Platinum Note”) and the $2,746,440.54 Senior Secured Promissory Note, dated as
of September 29, 2008 (the “September 29 Platinum Note” and, together with the
Initial Platinum Note, the August Platinum Note and the September 10 Platinum
Note, the “Platinum Notes”);


WHEREAS, pursuant to the Purchase Agreement, the Borrower issued to Lakewood
Notes in the aggregate principal amount of $2,400,000, consisting of the
$1,348,525 Senior Secured Promissory Note, dated as of August 7, 2008 (the
“Initial Lakewood Note”), the $94,594.60 Senior Secured Promissory Note, dated
as of August 27, 2008 (the “August Lakewood Note”), the $270,270.27 Senior
Secured Promissory Note, dated as of September 10, 2008 (the “September 10
Lakewood Note”) and the $686,610.14 Senior Secured Promissory Note, dated as of
September 29, 2008 (the “September 29 Lakewood Note” and, together with the
Initial Lakewood Note, the August Lakewood Note and the September 10 Lakewood
Note, the “Lakewood Notes”);


WHEREAS,  the Borrower and the Guarantor have granted to the Lenders a first
priority security interest in substantially all of their respective assets
pursuant to the Security Agreements;


WHEREAS,  the Borrower’s obligations are secured by the land and premises
encumbered by the Mortgages, which Mortgages have been duly recorded in the land
records set forth on Schedule 4.2(j) to the Purchase Agreement and constitute a
first lien on the property described  therein;


WHEREAS, the Borrower has not met certain covenants under the Purchase Agreement
and the Notes;


1

--------------------------------------------------------------------------------


WHEREAS, it is in the interest of the Borrower that a portion of the outstanding
amounts under the Initial Platinum Note and the Initial Lakewood Notes become
convertible into Common Stock; and


WHEREAS, the Lenders have agreed to the amendment and restatement of the Initial
Platinum Note and the Initial Lakewood Note to provided for the convertible of a
portion thereof.


NOW, THEREFORE, in consideration of the foregoing and for the covenants
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:




SECTION ONE
DEFINITIONS; REPRESENTATIONS


Section 1.1    Terms Defined.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings given to such terms in the Purchase
Agreement.


Section 1.2            Representations and Warranties of Borrower.  The Borrower
represents, warrants and covenants to the Lenders as follows:


(a)           Except as otherwise set forth herein or in the Schedules and
Exhibits hereto, the representations and warranties of the Borrower made in the
Transaction Documents remain true, complete and accurate in all material
respects, and the covenants of the Borrower are hereby reaffirmed, as of the
date hereof.  The aggregate amount of principal and interest of all outstanding,
as of the date hereof, Notes are detailed on Exhibit 1.2A hereto.


(b)           Except for the failure to make principal payments pursuant to
Section 1.3(b) of the Notes and interest payments pursuant to Section 1.2 of the
Notes (the “Existing Defaults”), the Borrower has performed, in all material
respects, all obligations to be performed by it to date under the Transaction
Documents and no Event of Default (other than the Existing Defaults) exists
thereunder or an event that with the passage of time or giving of notice or
both, would constitute an Event of Default.  As of the date hereof, the Borrower
acknowledges that it has failed to make an aggregate of $1,600,000 of principal
payments pursuant to Section 1.3(b) of the Notes.  The Borrower further
acknowledges that it has failed to make interest payments pursuant to Section
1.2 of the Notes and that, as of the date hereof, an aggregate of $762,960.35 of
interest has accrued and not been paid under the Notes.  The Borrower
acknowledges and agrees that amounts outstanding under the Notes shall continue
to bear interest at the default rate set forth therein, and that the LENDERS DO
NOT, IN ANY MANNER, WAIVE ANY OF THE DEFAULTS IDENTIFIED HEREIN AND RETAIN ALL
RIGHTS AND REMEDIES IN RESPECT THEREOF, as is set forth in the Notices of
Default and Forbearance delivered on the date hereof to the Borrower by each of
the Lenders.


(c)           The Borrower is a corporation duly organized, qualified, and
existing in good standing under the laws of the State of Delaware and has full
power and authority to consummate the transactions contemplated hereby.  The
Borrower is duly qualified to do business in all states and other jurisdictions
in which the character of the property owned by it or the nature of its
activities causes such qualification to be necessary, except where the failure
to be so qualified could not result in a Material Adverse Effect.


2

--------------------------------------------------------------------------------


(d)           The execution, delivery and performance of this Amendment, the
Amended and Restated Platinum Note (as defined below) and the Amended and
Restated Lakewood Note (as defined below) (together, the “Amendment Documents”)
has been duly authorized by all necessary corporate actions of Borrower, are
within the corporate power of Borrower and are not in contravention of law, the
Borrower’s Articles of Incorporation, By-laws or the terms of any other
documents, agreements or undertakings to which the Borrower is a party or by
which the Borrower is bound.  Except for the approval of the Toronto Stock
Exchange, which has been received, no approval of any person, corporation,
governmental body or other entity is a prerequisite to the execution, delivery
and performance by the Borrower of this Amendment or the other Amendment
Documents to ensure the validity or enforceability hereof or the continued first
priority lien of the Lenders in the collateral securing the Loans, including any
deeds of trusts.


(e)           The Amendment Documents will each constitute the legally binding
obligation of Borrower, enforceable in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws now existing or hereafter enacted relating to or affecting
the enforcement of creditors’ rights generally, and as enforceability may be
subject to limitations based on general principles of equity (regardless of
whether such enforceability is considered a proceeding in equity or at law).


(f)           None of (i) the Amendment Documents, (ii) the Transaction
Documents, and (iii) any financial statements or other materials and related
information delivered in connection herewith or therewith contained (in each
case, as of its date) any untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements contained
therein, under the circumstances which they were made, not misleading.  There is
no fact known to the Borrower that could reasonably be expected to have a
Material Adverse Effect.
 
(g)           The Borrower has authorized and has initially reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a number of its authorized but unissued
shares of Common Stock at least equal to 120% of the aggregate number of shares
of Common Stock needed to effect the conversion of the Amended Platinum Note and
the Amended Lakewood Note in full.  Any shares of Common Stock issuable upon
conversion of the Amended Platinum Note and the Amended Lakewood Note (and such
shares when issued) are herein referred to as the “Conversion Shares”.
 
(h)           Upon issuance, the Amended Platinum Note and the Amended Lakewood
Note shall be validly issued and outstanding, free and clear of all liens,
encumbrances and rights of refusal of any kind.  When the Conversion Shares are
issued and paid for in accordance with the terms of the Amended Platinum Note
and the Amended Lakewood Note, such shares will be duly authorized by all
necessary corporate action and validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind and the holders shall be entitled to all rights accorded to a holder
of Common Stock.  The Company understands and acknowledges that its obligation
to issue the Conversion Shares upon the conversion of the Amended Platinum Note
and the Amended Lakewood Note is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interest of other
stockholders of the Company.
 
3

--------------------------------------------------------------------------------


(i)           Upon the issuance thereof and assuming the Lenders remain
unaffiliated with the Borrower, the Conversion Shares are and shall be freely
salable by the Lenders without volume limitations or other manner of sale
requirements, under Rule 144; provided, that, until August 7, 2009, the current
public information requirements of Rule 144(c) shall apply.
 


SECTION TWO
AMENDMENTS


The Lenders and the Borrower have agreed to amend certain provisions of the
Transaction Documents as set forth herein.


Section 2.1    Amendment to Initial Platinum Note.  The Initial Platinum Note
shall be amended and restated in the form attached hereto as Exhibit 2.1.


Section 2.2            Amendment to Initial Lakewood Note.  The Initial Lakewood
Note shall be amended and restated in the form attached hereto as Exhibit 2.2.


Section 2.2            Amendment to Definition of Securities.  References to
“Securities” under the Purchase Agreement shall be deemed to refer to the Notes,
the Warrants, the Conversion Shares and the Warrant Shares, collectively.


Section 2.3            Amendment to Section 3.2 of Purchase Agreement. Section
3.2 of the Purchase Agreement is hereby amended to read in its entirety as
follows:


The Company shall cause its Common Stock to continue to be registered under
Sections 12(b) or 12(g) of the Exchange Act, to comply in all respects with its
reporting and filing obligations under the Exchange Act and any applicable
Canadian securities laws, and to not take any action or file any document
(whether or not permitted by the Securities Act or the rules promulgated
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under the Exchange Act or Securities
Act.  The Company will take all action necessary to continue the listing or
trading of its Common Stock on the OTC Bulletin Board, the Toronto Stock
Exchange, the New York Stock Exchange, the Nasdaq Capital Markets, the Nasdaq
Global Markets, the Nasdaq Global Select Market or the American Stock
Exchange.  If required, the Company will promptly file the “Listing Application”
for, or in connection with, the issuance and delivery of the Warrant Shares and
the Conversion Shares.   Subject to the terms of the Transaction Documents, the
Company further covenants that it will take such further action as the Lenders
may reasonably request, all to the extent required from time to time to enable
the Lenders to sell the Warrant Shares and the Conversion Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act.  Upon the request of
either Lender, the Company shall deliver to the Lenders a written certification
of a duly authorized officer as to whether it has complied with such
requirements.


4

--------------------------------------------------------------------------------


Section 2.4    Amendment to Section 3.14 of the Purchase Agreement.  Section
3.14 of the Purchase Agreement is hereby amended to read in its entirety as
follows:


So long as the Warrants remains outstanding, the Company shall take all action
necessary to at all times have authorized and reserved for the purpose of
issuance, the aggregate number of shares of Common Stock needed to provide for
the issuance of the Warrant Shares.  So long as the Notes remain outstanding,
the Company shall take all action necessary to at all times have authorized and
reserved for the purpose of issuance, 120% of the aggregate number of shares of
Common Stock needed to provide for the issuance of the Conversion Shares.


Section 2.5            Amendment to Section 3.27 of the Purchase
Agreement.  Section 3.27 of the Purchase Agreement is hereby amended to read in
its entirety as follows:


For so long as either Lender owns any Notes or other Securities, the Company
will provide, at the Company’s expense, such legal opinions in the future as are
reasonably necessary for the issuance and resale of the Common Stock issuable
upon exercise of the Warrants or conversion of the Notes pursuant to an
effective registration statement, Rule 144 or an exemption from
registration.  In the event that Common Stock is sold in a manner that complies
with an exemption from registration, the Company will promptly instruct its
counsel (at its expense) to issue to the transfer agent an opinion permitting
removal of the legend (indefinitely, if more than one year has elapsed from the
Closing Date, or to permit sale of the shares if pursuant to the other
provisions of Rule 144).


Section 2.6            Amendment to Section 3.29 of the Purchase
Agreement.  Section 3.29 of the Purchase Agreement is hereby amended to read in
its entirety as follows:


If the Company shall determine to prepare and file with the Commission a
registration statement (a “Registration Statement”) relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act), or their then equivalents, relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to the Lenders a written notice of
such determination and, if within ten days after the date of such notice, either
Lender shall so request in writing, the Company shall include in such
Registration Statement all or any part of the Warrant Shares and/or Conversion
Shares as either Lender requests to be registered so long as such Warrant Shares
and/or Conversion Shares are proposed to be disposed in the same manner as those
set forth in the Registration Statement.  
 
5

--------------------------------------------------------------------------------


 
The Company shall use its best efforts to cause any Registration Statement to be
declared effective by the Commission as promptly as is possible following it
being filed with the Commission and to remain effective until all Warrant Shares
or Conversion Shares subject thereto have been sold or may be sold without
limitations as to volume or the availability of current public information under
Rule 144.  All fees and expenses incident to the performance of or compliance
with this Section 3.29 by the Company shall be borne by the Company whether or
not any Warrant Shares or Conversion Shares are sold pursuant to the
Registration Statement.  The Company shall indemnify and hold harmless each
Lender, the officers, directors, members, partners, agents, brokers, investment
advisors and employees of each of them, each person who controls each Lender
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), and the officers, directors, members, shareholders, partners,
agents and employees of each such controlling person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to (1) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any prospectus included therein or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Section 3.29, except to the extent, but only to the extent, that such
untrue statements or omissions referred to in (1) above are based solely upon
information regarding such Lender furnished in writing to the Company by such
Lender expressly for use therein.


Section 2.7    Amendment to Section 5.1 of the Purchase Agreement.  Section 5.1
of the Purchase Agreement is hereby amended to read in its entirety as follows:


Each certificate representing the Warrants, the Warrant Shares and the
Conversion Shares shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR FIRSTGOLD CORP. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.


6

--------------------------------------------------------------------------------


The Company agrees to issue or reissue certificates representing any of the
Warrant Shares or Conversion Shares, without the legend set forth above if at
such time, prior to making any transfer of the Warrant Shares, the holder
thereof shall give written notice to the Company describing the manner and terms
of such transfer and removal as the Company may reasonably request, and (x) such
Warrant Shares or Conversion Shares have been registered for sale under the
Securities Act and the holder is selling such shares and is complying with its
prospectus delivery requirement under the Securities Act, (y) the holder is
selling such Warrant Shares or Conversion Shares in compliance with the
provisions of Rule 144 or other exemption from registration or (z) the
provisions of paragraph (b)(1)(i) of Rule 144 apply to such shares.


Section 2.8    Definition of Notes.   Without limiting the generality of any
other provision hereof, the Borrower, and the Guarantor, by its execution
hereof, agrees that all references to “Notes” in the transaction documents shall
include the Initial Platinum Note and the Initial Lakewood Note as amended by
the Amended Platinum Note and the Amended Lakewood Note.


Section 2.9            Consultant Fees.   The Borrower agrees to reimburse a
total of $7,500 paid by the Lenders in connection with the Lenders’ diligence
reviews of the Loans.  Such amount shall be deemed added to the amounts
outstanding under the September 29 Platinum Note and the September 29 Lakewood
Note, with the allocation based on the Lenders’ Pro Rata Share.


Section 2.10          8-K.  The Borrower shall file a Current Report on Form 8-K
disclosing the transactions contemplated by this Amendment, the Amendment
Documents and the Forbearance Agreements among the parties within one business
day of the date hereof.
 
 
SECTION THREE
CLOSING CONDITIONS


Section 3.1    Closing Conditions.  The obligations of the Lenders hereunder,
and the effectiveness of the modifications contained herein, are subject to
fulfillment of the following conditions precedent:


(a)           Amendment Documents.  The Borrower shall execute and deliver to
the Lenders this Amendment and all other Amendment Documents, and the Guarantor
shall have confirmed its Guaranty in favor of the Lenders.


7

--------------------------------------------------------------------------------


(b)           Opinion Matters.  The Borrower shall have provided an opinion of
counsel, in form and substance satisfactory to the Lenders, as to the Borrower’s
authorization of the execution, delivery and validity of the Amendment Documents
and related matters, and the availability of Rule 144 for immediate re-sales of
the Conversion Shares.  The Borrower shall have provided an opinion, in form and
substance satisfactory to the Lenders, as to the continuation of the Lenders’
first priority lien pursuant to the Mortgage and confirmation that the Mortgage
continues to secure the indebtedness evidenced by the Notes as amended hereby.


(c)           Closing Expenses.  The Borrower shall pay all closing expenses,
including reasonable attorneys’ fees, filing fees and recording fees, reasonably
incurred by the Lenders in connection with this Amendment and the other
Amendment Documents (which legal fees and expenses shall not exceed $25,000 in
the aggregate).  Such fees shall be deemed added to the amounts outstanding
under the September 29 Platinum Note and the September 29 Lakewood Note, with
the allocation based on the Lenders’ Pro Rata Share.


(d)           Evidence of Corporate Approvals.  The Borrower shall have provided
the Lenders with evidence of the receipt of all necessary corporate and
regulatory approvals (including the approval of the Toronto Stock
Exchange).  The Borrower shall have executed amendments to the Mortgage in form
and substance satisfactory to the Lenders.


Section 3.2    Effective Date.  This Amendment shall become effective as of the
date first above written upon receipt by the Lenders of copies hereof duly
executed by the Borrower and the Guarantor, and evidence satisfactory to the
Lenders that all closing conditions have been satisfied (the “Effective Date”).


Section 3.3            Releases and Waivers.  The Borrower hereby knowingly and
voluntarily forever releases, acquits and discharges the Lenders from and of any
and all claims that the Lenders, their affiliates or their agents are in any way
responsible for the past or current condition or deterioration of the business
operations and/or financial condition of the Borrower, and from and of any and
all claims that the Lenders breached any agreement to loan money or make other
financial accommodations available to the Borrower or to fund any operations of
the Borrower at any time. The Borrower also hereby knowingly and voluntarily
forever releases, acquits and discharges the Lenders from and of any and all
other claims, damages, losses, actions, counterclaims, suits, judgments,
obligations, liabilities, defenses, affirmative defenses, setoffs, and demands
of any kind or nature whatsoever, in law or in equity, whether presently known
or unknown, which the Borrower may have had, now have, or which it can, shall or
may have for, upon, or by reason of any matter, course or thing whatsoever
relating to, arising out of, based upon, or in any manner connected with, any
transaction, event, circumstance, action, failure to act, or occurrence of any
sort or type, whether known or unknown, which occurred, existed, was taken,
permitted, begun, or otherwise related or connected to or with any or all of the
obligations, this agreement, any or all of the loan documents, and/or any direct
or indirect action or omission of the Lenders.  The Borrower further agrees that
from and after the date hereof, it will not assert to any person or entity that
any deterioration of the business operations or financial condition of the
Borrower was caused by any breach or wrongful act of the Lenders which occurred
prior to the date hereof.  Borrower acknowledges and agrees that the Lenders
have no further obligation to extend credit pursuant to the Purchase Agreement.






8

--------------------------------------------------------------------------------


SECTION FOUR
MISCELLANEOUS


Section 4.1    Transaction Documents.  The Borrower shall deliver this
Amendment, and all other Amendment Documents to the Lenders, and these documents
shall be included in the term “Transaction Documents” in the Purchase Agreement
and the Notes.  For avoidance of doubt, a breach of the terms hereof shall be
deemed an Event of Default under each of the Notes.


Section 4.2            Future References.  All references to the Purchase
Agreement shall hereinafter refer to such agreement as amended hereby.  All
references to the Notes shall hereinafter refer to such instruments as amended
hereby.


Section 4.3            Continuing Effect.  The provisions of the Transaction
Documents, as modified herein, shall remain in full force and effect in
accordance with their terms and are hereby ratified and confirmed.  The
collateral granted to the Lenders under the Transaction Documents, including
without limitation, all collateral under the Security Agreements and all
collateral mortgaged to, or for the benefit of, the Lenders under the Mortgage,
shall continue to secure the Loans as set forth in the Transaction Documents, as
amended hereby.  The Lenders do not in any way waive the Borrowers’ obligations
to comply with any of the provisions, covenants and terms of the Purchase
Agreement and the other Transaction Documents, nor do the Lenders waive any
other right the Lenders may have at law or in equity.  For the avoidance of
doubt, the Borrower hereby confirms and agrees that the Existing Defaults, and
the Lenders’ remedies in respect thereof, are not in any manner whatsoever
waived by this Amendment or the Amended Platinum Note or the Amended Lakewood
Note.  The Lenders’ interest in the collateral pledged by the Borrower and the
Guarantor to secure the Loans retains its original priority, unimpaired by this
Amendment.


Section 4.4            Expenses.  The Borrower agrees, regardless of whether or
not the transactions contemplated hereby shall be consummated, to pay all
expenses incurred by the Lenders incident to such transactions in the
preparation of documentation relating thereto, including all fees and
disbursements of the counsel to the Lenders, for services to the Lenders.


Section 4.5             General.  Borrower shall execute and deliver such
additional documents and do such other acts as the Lenders may reasonably
require to implement the intent of this Amendment fully.  This Amendment may be
executed in several counterparts by the Borrower and the Lenders, each of which
shall be deemed an original but all of which together shall constitute one and
the same Amendment.   This Amendment shall be governed by the laws of the State
of New York without reference to the conflict of law provisions thereof.


[Signature page follows]
 
 
 
 




9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to the Purchase
Agreement to be executed as of the date first above written.
 

  FIRSTGOLD CORP.          
 
By:
/s/ Stephen Akerfeldt     Name:  Stephen Akerfeldt     Title:  CEO           


 
PLATINUM LONG TERM GROWTH, LLC
         
 
By:
/s/ Mark Nordlicht     Name:  Mark Nordlicht     Title:  General Manager        
 


 
LAKEWOOD GROUP LLC
         
 
By:
/s/ Mark Mueller     Name:  Mark Mueller     Title:   Manager          


Omnirock, Inc., as Guarantor pursuant the Guaranty (the “Guaranty”), dated
August 7, 2008, delivered to the Lenders, hereby acknowledges and agrees to the
execution and delivery of this Amendment and consents to the modifications to
the Purchase Agreement and the Notes contained herein and in the Amended
Platinum Note and the Amended Lakewood Note.  The undersigned hereby
acknowledges that amounts advanced under the Transaction Documents to date and
in the future, including but not limited to, amounts advanced under the Purchase
Agreement, as amended hereby, shall be guaranteed Obligations under and as
defined in the Guaranty.  The undersigned further confirms that nothing in the
Guaranty or this Amendment shall require or suggest that the consent or
confirmation by the undersigned of its obligations under the Guaranty is
required in connection with this Amendment or any other amendment or
modification of any of the Transaction Documents as a condition to the continued
effectiveness of the Guaranties.


OMNIROCK, INC.




By:    /s/ Stephen Akerfeldt          
Name:  Stephen Akerfeldt             
Title:       CEO                                  




10

--------------------------------------------------------------------------------


EXHIBITS/ATTACHMENTS


Exhibit 1.2A




 

Platinum Notes:           Initial Platinum Note:  
Principal of $5,394,100
    Accrued Interest of $354,811.93       August Platinum Note:   Principal of
$378,378.37     Accrued Interest of $24,048.05       September 10 Platinum Note:
  Principal of $1,081,081.08     Accrued Interest of $67,027.03       September
29 Platinum Note:   Principal of $2,772,440.54 1     Accrued Interest of
$164,481.27         Total:  Principal:  $9,625,999.99     Interest:  $610,368.28
      Lakewood Notes:           Initial Lakewood Note:   Principal of
$1,348,525.00     Accrued Interest of $88,702.98       August Lakewood Note:  
Principal of $94,594.60     Accrued Interest of $6,012.01       September 10
Lakewood Note:   Principal of $270,270.27     Accrued Interest of $16,756.76    
  September 29 Lakewood Note:   Principal of $693,110.14 1     Accrued Interest
of $41,120.32         Total: Principal: $2,406,500.01     Interest: $152,592.07

 
__________________
1           Including the increase in principal amount pursuant to Sections 2.9
and 3.1(c) hereof.
 
11